Berdon, J.,
dissenting. Today the majority trivializes our state constitution by failing to give meaning to the mandate of article third, § 4, which provides in clear and unambiguous language that “[f]or the purpose of forming assembly districts no town shall be divided except for the purpose of forming assembly districts wholly within the town.”1 This is commonly referred to as the “town integrity” principle. Indeed, with at best a cursory review of the undisputed facts before us, the majority decides to rubber stamp the 1991 Plan of Districting of the General Assembly of the state of Connecticut (1991 Plan), which was adopted by the reapportionment commission (commission) pursuant to article third, § 6 (b) of the state constitution, as amended by articles XII, XVI, XXVI of the amendments.2
The petitioners, John W. Fonfara, Alphonse S. Marotta, Eugenio Caro, Sr., Raul A. Rodriguez, Joseph S. Payne and T. Gregory Teasley, registered voters of the state and residents of the city of Hartford, have invoked this court’s original jurisdiction under article *195third, § 6 (d) of the state constitution, as amended. They first argue that when our original jurisdiction is invoked under article third, § 6 (d), as amended, we are required to act as a superlegislature to adopt our own plan of reapportionment. I disagree with the petitioners and agree with part I of the majority opinion that, in this instance, we do not act with legislative powers; rather, we are required to review the 1991 Plan and, if necessary, “compel the commission ... to perform its duty or to correct any error made in its plan of districting . . . .” Article third, § 6 (d) of the constitution, as amended, does bestow upon us legislative powers, but that is only when “the commission fails to file its plan of districting,” which is not the case before us.
The petitioners focus their complaint on the city of Hartford. Under the 1991 Plan, Hartford will have five assembly seats located wholly within its boundaries and will share four seats with the towns of Wethersfield, West Hartford, Windsor, Rocky Hill and Bloomfield. Because each assembly district elects a member of the House of Representatives, Hartford must share representatives with each of these towns.3 4567Conn. Const., *196art. Ill, § 4. On its face, the 1991 Plan violates the town integrity principle by forming these four shared assembly districts.
Of course, our state constitution is the supreme law of this state, provided that it gives no fewer rights to our citizens than they are entitled to under the federal constitution; Pruneyard Shopping Center v. Robins, 447 U.S. 74, 100 S. Ct. 2035, 64 L. Ed. 2d 741 (1980); and provided that it is not trumped by federal law. U.S. Const., art. VI, clause 2; Reitman v. Mulkey, 387 U.S. 369, 87 S. Ct. 1627, 18 L. Ed. 2d 830 (1967). Our state constitution explicitly recognizes the federal supremacy principle in regard to the reapportionment of the state legislature by providing that the “establishment of districts ... in the general assembly shall be consistent with federal constitutional standards.” Conn. Const., art. III, § 5, as amended; Logan v. O’Neill, 187 Conn. 721, 726-27, 448 A.2d 1306 (1982).
Accordingly, in drafting a plan of reapportionment for the legislature, it is appropriate and, indeed, mandated that the “one person, one vote” principle enunciated in Reynolds v. Sims, 377 U.S. 533, 577, 84 S. Ct. 1362, 12 L. Ed. 2d 506 (1964), be taken into account. It is correct that, “[a]s a practical matter, the federal one-person, one-vote principle makes it impossible for a reapportionment plan to comply fully with the town integrity principle.” Logan v. O’Neill, supra, 727.4 It must, however, be remembered that the United States Supreme Court has made it clear that mathematical precision need not be complied with as long as the deviation is based upon rational state policy considerations. “So long as the divergences from a strict population *197standard are based on legitimate considerations incident to the effectuation of a rational state policy, some deviations from the equal-population principle are constitutionally permissible with respect to the apportionment of seats in ... a bicameral state legislature.” Reynolds v. Sims, supra, 579. The United States Supreme Court has further held that “[t]he policy of maintaining the integrity of political subdivision lines in the process of reapportioning a state legislature . . . is a rational one.” Mahan v. Howell, 410 U.S. 315, 329, 93 S. Ct. 979, 35 L. Ed. 2d 320, modified, 411 U.S. 922, 93 S. Ct. 1475, 36 L. Ed. 2d 316 (1973). Indeed, in Mahan v. Howell, supra, the court upheld a 16 plus percent deviation in Virginia’s reapportionment plan in order to maintain the integrity of political subdivisions within that state. Accordingly, any plan that violates the town integrity rule must be reviewed from the perspective that federal one person, one vote principles are not carved in stone and that some deviations can be tolerated. As the court held in Reynolds v. Sims, supra, 578, “[w]hat is marginally permissible in one State may be unsatisfactory in another, depending on the particular circumstances of the case.”
The majority views this case solely through the lens of what the petitioner must prove in order to establish “a prima facie case of invalidity that we must ‘correct’ under article third, § 6 (d) [of our state constitution].” The majority states that “[w]e reaffirm that a person challenging a reapportionment plan for violations of the town integrity principle must demonstrate ‘that towns were cut in the adopted plan for reasons other than to meet the federal equal population requirement or that the challenged plan was not the legislature’s best judgment in harmonizing the conflicting constitutional requirements.’ Logan v. O’Neill, supra, 740.” I believe that Logan is inapposite mainly because it involved a reapportionment plan adopted by the legis*198lature. The plan adopted by this coordinate branch of government is entitled to “the same judicial respect as a statute,” thereby placing the burden of establishing its unconstitutionality beyond a reasonable doubt upon the challenger. Id., 729. In the present case, the 1991 Plan is not one adopted by the legislature, but merely by a commission appointed by the governor and composed of nine persons, eight of whom happened to have been members of the legislature, but were not required to be so. Conn. Const., art. III, § 6 (d), as amended. The presumption of constitutionality for their actions evaporates when the result patently runs afoul of a state constitutional provision.5
The majority’s analysis of the scope of our judicial review, which does not take into account the original jurisdiction of this court, is overly simplistic. Not only does the analysis fail to give any respect to our state constitution, but it ignores fundamental principles of constitutional interpretation. We have long held that “[ejffect must be given to every part of and each word in our constitution . . . .” Cahill v. Leopold, 141 Conn. 1, 21, 103 A.2d 818 (1954). We must also assume that *199“ ‘infinite care was employed to couch in scrupulously fitting language a proposal aimed at establishing . . . the organic law of the state.’ ” State v. Davis, 199 Conn. 88, 98, 506 A.2d 86 (1986), quoting Cahill v. Leopold, supra, 19.
Other jurisdictions have clearly held that, notwithstanding the federal one person, one vote justification, violations of state constitutional mandates in the reapportionment of the legislature require the drafters of the plan to justify the same. So, in those jurisdictions once it is shown, for instance, that an assembly district includes more than one town in violation of the town integrity principle of the state constitution, the drafters must prove that federal law required the violation. See Hellar v. Cenarrusa, 104 Idaho 858, 860, 664 P.2d 765 (1983) (legislative redistricting plan invalid because it violated state constitutional provision against dividing county lines; “in order for the Fourteenth Amendment to displace the Idaho constitutional provision, there must be no possibility of compliance with both”); In re Legislative Districting of General Assembly, 193 N.W.2d 784, 790 (Iowa 1972) (Supreme Court of Iowa, exercising original jurisdiction, concluded that legislative redistricting plan was invalid because it violated state constitution requirement that each district to be “of compact and contiguous territory”; proponents of plan bear the burden of showing why the legislature could not comply with compactness requirement); State ex rel. Lockert v. Crowell, 656 S.W.2d 836, 839 (Tenn. 1983) (state’s redistricting plan held invalid because it violated state constitution’s prohibition against dividing counties; court would not “sanction a single county line violation [unless it was] shown to be necessary to avoid a breach of federal constitutional requirements”); Clements v. Valles, 620 S.W.2d 112, 114 (Tex. 1981) (state’s 1981 redistricting plan deemed invalid; once the opponents to the plan established that plan violated *200the constitutional provision against splitting districts, the proponents were “then required to justify the redistricting plan by presenting evidence that the cutting of county lines was necessary to satisfy the requirements of equal representation”); Smith v. Craddick, 471 S.W.2d 375, 378 (Tex. 1971) (state’s 1971 redistricting plan invalid; “[commission] offered no evidence to establish that the wholesale cutting of county lines . . . was either required or justified to comply with the one-man, one-vote decisions. ... If these districting requirements were excused by the requirements of the equal representation, the [commission] had the burden of presenting that evidence.”).
The majority rejects as too extreme the amicus city of Hartford’s position that if the burden is placed on the challenger to prove a prima facie case “any Reapportionment Commission, no matter how nefarious its purposes, would only have to ensure that its public record bespoke of no wrongdoing in order for its efforts to be upheld.” That, however, is the very result of the standard of review that the majority adopts today. By requiring the petitioners to prove a prima facie case, notwithstanding the patent violations of the town integrity rule coupled with the lack of an opportunity for the petitioners to determine the basis for the plan6 and the time restraints imposed by the constitution,7 the majority grants carte blanche to the commission without, as a practical matter, any judicial review. I do not believe that the framers of the state constitution intended this result. Just as we presume that the legis*201lature intended to reach a reasonable and rational result; Zapata v. Burns, 207 Conn. 496, 507-508, 542 A.2d 700 (1988); so must we ascribe the same intention to the framers of our constitution. The majority seems to address the problem of this procedural straitjacket by stating that the petitioners may go to the Superior Court to contest the plan’s validity. The simple answer to this is that the constitution of the state of Connecticut gives these petitioners the right to be heard in this court, and we cannot deprive them of this constitutional procedure. Furthermore, by suggesting that the petitioners seek redress in the Superior Court, we violate our own rules. Once a remedy is prescribed, it is implied that the remedy is exclusive. See Farricelli v. Personnel Appeal Board, 186 Conn. 198, 204, 440 A.2d 286 (1982), quoting State ex rel. Barlow v. Kaminsky, 144 Conn. 612, 620, 136 A.2d 792 (1957) (“ ‘A statute which provides that a thing shall be done in a certain way carries with it an implied prohibition against doing that thing in any other way.’ ”).
Because the framers of the constitution granted original jurisdiction to this court in order to determine the merits of the petitioners’ claim and because of the time restraints they imposed, the burden should shift to the commission to justify the 1991 Plan with something less than a prima facie showing by the petitioners. We should reject the two extremes for judicial review of our original constitutional jurisdiction of reapportionment—that is, the one extreme of shifting the burden of proof to the commission to justify the plan merely on proof that the town integrity principle was violated and the other extreme of shifting that burden only on proof by the petitioner of a prima facie case of invalidity. Rather, we should borrow from our criminal law to provide a standard of review that would accommodate a presumption that the commission performed its functions in a constitutional manner, but at *202the same time allow petitioners, who may have legitimate concerns, a meaningful review. That review should provide that once a petitioner challenging the plan of reapportionment comes forward with some substantial evidence that the violation of the town integrity rule was not required because of federal law or other state constitutional law, the burden should shift to the commission to prove that the federal or other state constitutional law did, in fact, require such intrusions. See, e.g., State v. Evans, 203 Conn. 212, 237-38, 523 A.2d 1306 (1987) (before the 1983 amendment to General Statutes § 53a-13 changing insanity to an affirmative defense, once the defendant introduced some substantial evidence tending to prove insanity, the state had the burden of proving beyond a reasonable doubt that the defendant was legally sane and responsible at the time of the offense); State v. Pierson, 201 Conn. 211, 217, 514 A.2d 724 (1986), appeal on remand, 208 Conn. 683, 546 A. 2d 268 (1988), cert. denied, 489 U.S. 1016, 109 S. Ct. 1131, 103 L. Ed. 2d 193 (1989) (“the state bears the burden of disproving [duress and entrapment] once they are raised by the presentation of some evidence supporting them”).
In the present case, there is substantial indisputable evidence that should at least shift the burden to the commission to prove that its carving up of Hartford was necessary under federal law. First, the 1991 Plan crosses the town lines in Hartford to create not one but four assembly districts that Hartford must share with five towns. Under the 1981 Plan, Hartford was required to share only one district. Furthermore, notwithstanding the increase in population of 3347 in Hartford for the 1990 census as compared to the 1980 census (in 1990 the population was 139,739 residents and in 1980 the population was 136,392 residents), the number of assembly districts wholly within Hartford under the 1991 Plan decreased from six districts to five. In *203arriving at its conclusion, the majority totally ignores the mathematics. If each assembly district is required to have an equal number of persons, which it is not,8 presumptively there should be 21,769 persons in each district.9 Hartford has a population of 139,739 residents. A strict application of the town integrity rule mandates that it would be entitled to six seats wholly within its town lines—that is, 139,739 persons divided by 21,769 persons; and, therefore, it should only be required to share the remaining 9125 residents with other districts.10
Second, the spanning of the 29th assembly district across the borders of three towns, Hartford, Wethersfield and Rocky Hill, appears to be particularly egregious. The 1991 Plan requires a small number of Hartford residents to share one assembly district with 16,554 residents of Rocky Hill, the total population of that town, along with an indeterminate number of residents from Wethersfield.11
Third, sixty-five of 151 assembly districts (43 percent) cross town lines under the 1991 Plan. It is difficult to believe that this great number is required. Moreover, this number has substantially increased over the years; in 1971 there were forty-seven districts crossing town lines and in 1981 there were fifty-four such districts. From 1971 to 1991, there was an increase of almost 38 percent of assembly districts that crossed town lines.
*204Fourth, the commission was motivated to create minority influence districts notwithstanding the complete lack of evidence to indicate that such districts were necessary under the federal Voting Rights Act, 42 U.S.C. § 1973 et seq. The minutes following the November 29, 1991 meeting of the commission are illuminating. “Senator [John B.] Larson called the meeting to order . . . and asked Representative [Robert F.] Frankel to describe the proposed Plan for [the] House of Representative^] districts,” which was in fact the 1991 Plan accepted at that meeting by the commission. Reapportionment Commission, November 29,1991 Minutes (Minutes). It is obvious from the minutes that at the meeting Representative Frankel was not only the presenter of the plan but the one who justified it to the commission. “Representative Frankel described the House Plan as follows: The number one objective of the redistricting plan for the Connecticut House of Representatives was to ensure that all citizens of Connecticut will have an equal opportunity to participate in the political process and to elect representatives of their choice. The redistricting plan strictly adheres to the federal constitutional requirement of ‘one person, one vote’ and the federal Voting Rights Act. The State of Connecticut experienced a significant increase in minority population during the 1980s and we sought to [e]nsure that this increase would be reflected in representation in the State House.” (Emphasis added.) Minutes, supra.
Any doubt about the commission’s motivation is put to rest by Representative Frankel’s statement that “[w]e understood that the Federal Courts have not required ‘influence districts’ but believe it is in the best interests of the minority community of Connecticut to develop a plan that would maximize the ability of the minority community to elect candidates of their choice.” Minutes, supra. Representative Frankel *205stated, for example, that in the Hartford area, the 1991 Plan maintains two influence districts while creating two new “effective minority” districts, that in the New Haven area, the 1991 Plan maintains the three existing minority districts, that in the Bridgeport area, the 1991 Plan creates two new Latino majority districts, preserves the black majority district and “result[s] in significant minority influence in four additional districts,” and that in the Stamford area, the 1991 Plan creates one new black majority district and maintains “three significant minority influence districts.” Minutes, supra. The only justification Representative Frankel gave for each such assembly district was minority representation, without once referring to the town integrity principle. As the triers of fact, under our original jurisdiction, we must draw a reasonable inference that the commissioner’s primary concern was placating minority concerns and that, in doing so, the town integrity principle was left by the wayside.
Surely, minority influence districts, whether or not the federal Voting Rights Act mandates them, are matters that the drafters of the reapportionment plan should take into consideration. There must be fair representation for all ethnic and racial groups in our legislature. To draw lines in a manner that would result in underinclusion (failure to create minority impact districts) or overinclusion (minority packing) may very well implicate violations of other state constitutional provisions. Those considerations, however, cannot obliterate the state constitutional requirement of the town integrity principle. Rather, there must be a harmonization of conflicting constitutional principles; Logan v. O’Neill, supra, 726; if, in fact, there is a conflict.
Unable to extricate itself from the plain language of the minutes, the majority resort to our zoning laws to search “the record for evidence to sustain such decision making.” This, however, just doesn’t fly. First, *206the record the majority searches is not the commission’s record, but that of the legislative committee. Second, we have long held that once a commission states on the record the reason for its action, the decision must stand or fall on the basis of the reason articulated.12 Goldberg v. Zoning Commission, 173 Conn. 23, 25-26, 376 A.2d 385 (1977).
*207The majority attempts to justify in part II C of the opinion its position of staying clear of disputes on reapportionment, not only because of “concerns about entering the ‘political thicket,’ ” but also because of “the inherent unsuitability of such disputes to the ordinary and traditional principles of adjudication.” This argument has no foundation under Connecticut constitutional jurisprudence and relies only on federal case law and commentators who make references to the federal constitution. These comments of the majority only point to its confusion and failure to understand the case that is before us today. We must decide matters that the constitution specifically mandates that we decide. Our state constitution directs that we assume “original jurisdiction ... to be exercised on the petition of any registered voter . . . .” If it is a political thicket, then we must enter it at the direction of the constitution of the state of Connecticut; we cannot abrogate our responsibilities.
Finally, the majority delves into the very political thicket it cautions that we avoid. The majority attempts to justify its decision by stating that Hartford is better off today under the 1991 Plan than it has been for the last ten years because Hartford has a chance of controlling not six seats, as it did during the last ten years, but seven, as a result of the city’s clear majority in the two assembly districts it shares with Bloomfield and Windsor. This political excursion the majority takes fails, of course, to consider the different political, economic or social demographics of those towns as compared with those sections of Hartford which the districts share.
The importance of ensuring that cities such as Hartford be fairly represented as a unit in the state legislature is fully documented by the Report of Hartford’s Blue Ribbon Commission on Municipal Overburden (report) released in August, 1991. The report indicates *208that of the twenty-nine towns included in the capital planning region, Hartford has by far the highest percentage of families living below the poverty level. This is underscored by comparing the number of families living under the poverty level in Hartford with such families living in the towns with which Hartford will share a legislator. In Hartford, 33.1 percent of the population lives under the poverty level as compared to 4.6 percent in Wethersfield, 3.8 percent in West Hartford, 3.2 percent in Windsor, 3.1 percent in Rocky Hill and 2.5 percent in Bloomfield. Furthermore, Hartford ranks last out of twenty-eight neighboring towns in per capita income, first in density per square mile, first in government assisted housing (30 percent more than the total of all of the other twenty-eight towns), and it has almost three times the school enrollment as its next closest municipality, West Hartford. Moreover, the amicus brief of the city of Hartford points out that approximately 67 percent of all overcrowded housing units in the thirty-seven towns comprising the Hartford Primary Statistical Area are located in Hartford.13 Of these thirty-seven towns, Hartford is home to approximately 50 percent of the households in which a female is solely responsible for the care and welfare of related children. Lastly, the report reveals that Hartford’s tax rate is staggering and has economically crippled the city; it also bears the highest unemployment rate in the region, the highest infant mortality rate and “[h]unger is a major concern in Hartford, especially among low-income families with children under 12 [who] attend public schools.” The statistics of this distressed city demonstrate all too well the importance *209of having a representative who owes her or his allegiance to one city or town. That is the raison d’etre of the town integrity principle.
Relying on the report, Hartford’s amicus brief correctly notes that “if [Hartford] is to successfully combat its myriad problems, the state through its legislature will have to undertake a number of major initiatives.” Notwithstanding the socioeconomic problems of Hartford, the majority puts its seal of approval on the plan that will place Hartford, with a per capita income of $9802, into assembly districts that will be shared with the affluent communities of West Hartford, with a $22,202 per capita income, Bloomfield, with a $18,314 per capita income, Wethersfield, with a $17,687 per capita income, Rocky Hill, with a $17,203 per capita income, and Windsor, with a $16,217 per capita income.
We must not lose sight of the importance of the town integrity principle. “Each of the political subdivisions sought to be protected by [the town integrity principle] has unique interests. . . . [C]ities . . . have statutory rights and duties different from the rights and duties of the smaller communities surrounding them; and . . . towns, wards and neighborhoods are comprised of ethnic groups with common interests in the economic, residential, recreational and educational betterment of their communities. The immediate consequences of the Commission’s plan are clear: once political subdivisions have been split, there is little chance that the interests of their residents will be represented effectively so long as their elected representatives also represent other areas with different interests . . . .” In re Reapportionment Plan for Pennsylvania General Assembly, 497 Pa. 525, 546, 442 A.2d 661 (1981) (Larsen, J., dissenting.).14
*210Not only does Hartford lose today, but so do all of the citizens of Connecticut. The majority fails to give credence to our state constitution and, therefore, our federal form of government. Without any justification, the majority gives perfunctory approval to a plan, adopted by a nine member commission and not by the legislature, that patently violates an important constitutional provision—the town integrity principle. What was said in In re Reapportionment Plan for Pennsylvania General Assembly, supra, 549 (Kauffman, J., dissenting), is also true here: “Unless the Commission is required to give some explanation of the absolute necessity for each challenged split of a political subdivision, no appeal could ever possibly succeed, and the Commission would be given a virtually unlimited license to read out of the Constitution the express and legitimate prohibition against dividing political subdivisions unless absolutely necessary to do so. The majority’s willingness to approve the Final Plan more or less on blind faith thus effectively deprives appellants of their express constitutional right of appeal.” (Emphasis in original.)
I would order that the matter be remanded to the reapportionment commission to articulate in writing the reasons it had not complied with the state constitutional provision requiring that assembly districts be formed “wholly within the town.” If, during the process of review, the commission concludes that the assembly districts can be redrawn to satisfy the state constitution more adequately, but that some town lines are still violated, I would then order that the commission revise the redistricting plan accordingly, and sub*211mit the revised plan to this court together with a written report setting forth the reasons it was unable to comply fully with the town integrity principle. Accordingly, I dissent.

 Article third, § 4 of the state constitution, as amended by articles II and XV of the amendments, requires that the “house of representatives shall consist of not less than one hundred twenty-five and not more than two hundred twenty-five members, each of whom shall have attained the age of eighteen years and be an elector residing in the assembly district from which he is elected. Each assembly district shall be contiguous as to territory and shall elect no more than one representative. For the purpose of forming assembly districts no town shall be divided except for the purpose of forming assembly districts wholly within the town.”


 See footnote 1 of majority opinion.


 The following is a list of districts that include residents from the city of Hartford and the other town or towns included in that district under the 1991 Plan.
Assembly District Number Towns within Assembly District
1 Hartford and Bloomfield
Hartford 2
Hartford 3
Hartford 4
Hartford 5
Hartford 6
Hartford and Windsor 7
Hartford and West Hartford 20
Hartford, Rocky Hill and Wethersfield 29


 The state of Connecticut has 169 towns, whose population ranges from as few as 612 (town of Union) to as many as 141,686 (town of Bridgeport). Article third, § 4 of the Connecticut constitution, as amended, requires that there be one representative in each assembly district and that there be no less than 125 and not more than 225 representatives. See footnote 1, supra.


 Miller v. Schaffer, 164 Conn. 8, 320 A.2d 1 (1972), upon which the majority also relies, must also be distinguished as being inapposite for several reasons. First, this court was not exercising original jurisdiction in reviewing the redistricting plan, but was hearing the appeal from the decision of the trial court, which upheld the plan as valid only for interim use for the November, 1972 election. Second, as this court repeatedly noted in Miller, both the trial court and this court were acutely aware that the plan was “the only option open to it for a 1972 election” and that “[mjandating a workable elections calendar was urgent because of the short time remaining before the November election.” Id., 29. This court concluded that “[i]n the absence of such action by the Superior Court, the electors of this state would be deprived of their constitutional right provided by article third, § 8 of the constitution of Connecticut to elect members of the General Assembly at a general election to be held on the Tuesday after the first Monday of November in this year.” Id., 25-26. Finally, this court expressly refrained from deciding the federal constitutional issues involved in the appeal because the issues were awaiting a hearing before the United States Supreme Court.


 There were only twenty-one days between the date the petitioners filed this petition with the court on December 26,1991, and the date oral argument was ordered for January 16, 1992. Not even an answer to the petition was required. Furthermore, the petitioners were required to file their brief within eleven days from the filing of the petition.


 Article third, § 6 (d) of the Connecticut constitution, as amended, requires the petitioner to file his or her petition to this court within thirty days after the filing of the plan of districting.


 See pp. 196-97 of this dissent.


 One hundred fifty-one assembly districts have been established by law and the 1990 census for Connecticut is 3,287,116 persons.


 Furthermore, if the commission had drawn a plan of reapportionment with less than a 9 percent deviation from the mean of 21,769 for each assembly district, Hartford would presumptively have been able to have seven assembly districts wholly within its town limits. (Each of the seven districts would have 19,963 persons, a deviation of 1806 from the mean of 21,769 or 8.3 percent.)


 It is impossible to glean from the record the exact composition of the 29th assembly district because the 1991 Plan does not specify whether some 1933 persons in that district are residents of either Hartford or Wethersfield.


 I am aware that this court has, without justification, departed from the long established rule that we will confine our review to the reasons articulated by the zoning board. Gagnon v. Inland Wetlands & Watercourses Commission, 213 Conn. 604, 609-10, 569 A.2d 1094 (1990); Stankiewicz v. Zoning Board of Appeals, 211 Conn. 76, 77-78, 556 A.2d 1024 (1989) (per curiam). In Stankiewicz, upon which Gagnon is based, the certified issue before this court was: “Did the Appellate Court err in concluding that if a zoning board gives inadequate reasons for granting a variance, as opposed to giving no reasons whatever, the trial court may search the record to determine whether basis exists for the action taken?” (Emphasis in original.) Stankiewicz v. Zoning Board of Appeals, supra. Although this court, in a per curiam decision, adopted the rationale of the Appellate Court, each case upon which the Appellate Court relied for the proposition that the reviewing court may substitute a valid reason for an inadequate reason concerned only instances where the zoning authority gave no reason at all for its decision. Stankiewicz v. Zoning Board of Appeals, 15 Conn. App. 729, 732, 546 A.2d 919 (1988). Unfortunately, the Appellate Court, in Stankiewicz, was summarily affirmed without any consideration of DeMaria v. Planning & Zoning Commission, 159 Conn. 534, 271 A.2d 105 (1970). DeMaria properly and logically held, “where a zoning commission has formally stated the reasons for its decision the court should not go behind that official collective statement of the commission. It should not attempt to search out and speculate upon other reasons that might have influenced some or all of the members of the commission to reach the commission’s final collective decision.” Id., 541; First Hartford Realty Corporation v. Planning & Zoning Commission, 165 Conn. 533, 543, 338 A.2d 490 (1973). The reasoning behind DeMaria is persuasive. When an administrative agency specifically states its reasons, the court should go no further because it could reasonably be inferred that this was the extent of its findings. To go beyond those stated reasons invades the factfinding mission of the agency by allowing the court to cull out reasons that the agency may not have found to be credible or proven. On the other hand, when no reasons are given for its decision, there is some justification for the court to search the record because it could reasonably be inferred that if the reasons were stated, they would have been those that could reasonably be found in support of the agency’s decision. Therefore, this court’s holdings in Stankiewicz and Gag-non that the inadequate reasons of the zoning board could be ignored and replaced with valid reasons have no foundation in any precedent.


 In its amicus brief, the city of Hartford relies on the 1990 Census Data Release prepared by its department of planning for these statistics. The 1990 Census Data Release states that “[ujsing a standard of 1.01 persons per room to indicate an overcrowded housing unit, 66.6% of all overcrowded units are located in Hartford. This is a total of 4735 units, 4266 of which are rental units.”


 Of course, on the basis of the record that is before us, I am unable to say with absolute certainty that another reapportionment plan would do *210less violence to the town integrity rule. It may be, but I have doubts, that changing Hartford’s assembly district line would cause a ripple effect requiring a greater percentage of assembly districts to be located in more than one town. The majority, however, speculates that a ripple effect would be created without a scintilla of evidence before it.